Case 1:19-cv-02355-JMS-DML Document 1 Filed 06/12/19 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DENNIS TOOLEY,                            )
an individual,                            )
                                          )                  CASE NO.: 1:19-cv-02355
              Plaintiff,                  )
vs.                                       )
                                          )
KALPRITT INVESTMENTS LLC,                 )
an Indiana Limited Liability Company,     )
                                          )
              Defendant.                  )
_________________________________________ )

                                          COMPLAINT

       Plaintiff, DENNIS TOOLEY, through his undersigned counsel, hereby files this Complaint

and sues KALPRITT INVESTMENTS LLC, an Indiana Limited Liability Company, for

injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq., (“AMERICANS

WITH DISABILITIES ACT” or “ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the “ADA”).

This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff, DENNIS TOOLEY (hereinafter referred to as “MR. TOOLEY”), is a

resident of the State of Indiana in Johnson County.




                                                 1
Case 1:19-cv-02355-JMS-DML Document 1 Filed 06/12/19 Page 2 of 5 PageID #: 2



           4.        Plaintiff, MR. TOOLEY, is a qualified individual with a disability under the ADA.

MR. TOOLEY suffers from Multiple Sclerosis, which causes severe nerve damage and affects his

ability to walk and stand.

           5.       Due to his disability, Plaintiff MR. TOOLEY is substantially impaired in several

major life activities and requires the use of mobility aids including a wheelchair, walker or a cane

depending on his level of pain and fatigue on a daily basis.1

           6.       Defendant, KALPRITT INVESTMENTS LLC, (hereinafter referred to as

“Defendant”), is an Indiana Limited Liability Company registered to do business in the State of

Indiana. Upon information and belief, Defendant is the owner, lessee, and/or operator of the real

property and improvements, which are the subjects of this action, to wit: the “Property” known as

Kalpritt Mall, generally located at 1709-1719 S. Memorial Drive, New Castle, IN 47362.

Defendant is responsible for complying with the obligations of the ADA.

           7.       All events giving rise to this lawsuit occurred in the Southern District of Indiana.

                            COUNT I - VIOLATION OF TITLE III OF THE
                              AMERICANS WITH DISABILITIES ACT

           8.       Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

restated herein.

           9.       The Defendant’s Property is open to the public and provides goods and services to

the public.

           10.      Plaintiff MR. TOOLEY has visited the Property numerous times over the past year

and attempted to utilize the goods and services offered at the Property. MR. TOOLEY plans to

return to the Property in the near future.


1
    Mr. Tooley is capable of walking short distances without assistance on good days.

                                                           2
Case 1:19-cv-02355-JMS-DML Document 1 Filed 06/12/19 Page 3 of 5 PageID #: 3



         11.    While at the Property, MR. TOOLEY experienced serious difficulty accessing the

goods and utilizing the services due to the architectural barriers discussed herein.

         12.    MR. TOOLEY continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still exist.

Furthermore, but for the barriers to access described herein, Plaintiff would visit the Property more

often.

         13.    Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et

seq. and is discriminating against the Plaintiff due to, but not limited to, its failure to provide and/or

correct, the architectural barriers to access below, which were personally encountered by and

hindered Plaintiff’s access to the Property:

                          A.    Plaintiff encountered inaccessible parking spaces designated for

                disabled use near JT Mega Discount, Family Dollar, Anytime Fitness, Buffalo Wild

                Wings and Goodwill due to a lack of proper access aisles adjacent to the spaces.

                          B.    Plaintiff encountered inaccessible parking spaces designated for

                disabled use near JT Mega Discount, Family Dollar, Anytime Fitness and Goodwill

                due to a lack of signage to identify the spaces exclusively for disabled use.

                          C.    Plaintiff encountered inaccessible parking spaces designated for

                disabled use throughout the Property due to excessive slopes and pavement in

                disrepair.

                          D.    Plaintiff encountered inaccessible routes leading from the disabled

                use parking spaces to the store entrances due to pavement in disrepair and excessive

                slopes.



                                                    3
Case 1:19-cv-02355-JMS-DML Document 1 Filed 06/12/19 Page 4 of 5 PageID #: 4



       14.     Plaintiff has visited the entire public premises described herein and encountered

numerous barriers throughout.

       15.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       16.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on Defendant.

       17.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned, leased and/or

               operated by Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facility

               to make it accessible and useable by individuals with disabilities to

               the full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and

               neutralize its policies and procedures towards persons with



                                                  4
Case 1:19-cv-02355-JMS-DML Document 1 Filed 06/12/19 Page 5 of 5 PageID #: 5



              disabilities for such reasonable time so as to allow Defendant to

              undertake and complete corrective procedures.

       D.     That the Court award reasonable attorneys’ fees, costs (including

              expert fees), and other expenses of suit, to the Plaintiff; and

       E.     That the Court award such other and further relief as it deems

              necessary, just and proper.

Dated: June 12, 2019

                                             Respectfully Submitted,


                                     By:     Louis I. Mussman           .
                                             Louis I. Mussman, Esq.
                                             Bar No. 597155
                                             Ku & Mussman, P.A.
                                             18501 Pines Blvd, Suite 209-A
                                             Pembroke Pines, FL 33029
                                             Tel: (305) 891-1322
                                             Fax: (305) 891-4512
                                             Louis@KuMussman.com

                                             and

                                             Eric C. Bohnet, Esq.
                                             Attorney No. 24761-84
                                             Attorney at Law
                                             6617 Southern Cross Drive
                                             Indianapolis, Indiana 46237
                                             Tel: (317) 750-8503
                                             ebohnet@gmail.com




                                                 5
